Citation Nr: 1733873	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.  He is the recipient of the Combat Infantryman's Badge and the Purple Heart, among other awards and decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to service.  Specifically claiming in his October 2011 claim that he started having trouble with his hearing and ringing in his ears during service.  The Board notes that in the July 2013 statement of the case the RO conceded exposure to acoustic trauma in service based on his combat service.  

The Veteran was afforded a VA examination in December 2011, in which the examiner diagnosed the Veteran with bilateral hearing loss for VA purposes and opined that hearing loss was less likely than not caused by or a result of military service.  The examiner explained that there was no scientific basis for the existence of delayed-onset hearing loss.  However, in light of the Veteran's submission of medical studies from the Journal of Neuroscience and the National Institute of Health in April 2017 that found people exposed to early noise exposure had a significant decrease in their hearing later in life, the Board finds the December 2011 VA examination to be inadequate.  As such, a VA medical opinion is necessary to determine the etiology of his current bilateral hearing loss.  

Additionally, although the December 2011 VA examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure, noting the Veteran reported onset of tinnitus beyond military service, as the Veteran clearly stated in his October 2011 claim that his tinnitus began in service, the Board finds the December 2011 VA examination to be inadequate and a VA medical opinion is necessary to determine the etiology of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with claims file all VA treatment records from Bay Pines VA Health Care System since April 2017.

2. Then, obtain a VA medical opinion with regard to the bilateral hearing loss and tinnitus claims.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred in or a result of a disease or injury sustained during active duty service.  

The examiner is requested to consider the medical studies from the Journal of Neuroscience and the National Institute of Health that found people exposed to early noise exposure had a significant decrease in their hearing later in life. 

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




